IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGE OF            : No. 347 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF               : Classification Docket
THE FIRST JUDICIAL DISTRICT OF             :
PENNSYLVANIA                               :
                                           :

                                      ORDER

PER CURIAM:
             AND NOW, this 19th day of January, 2018, upon consideration of the

Petition of Sheila Woods-Skipper, President Judge of the Court of Common Pleas of the

First Judicial District of Pennsylvania, for the reassignment of a Judge to a division of

the court, it is hereby ORDERED that the Petition is granted and the following

reassignment is approved:

             From the Family Division to the Trial Division

             The Honorable Lori A. Dumas